Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on March 25, 2020. 

2. Claims 1-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a diagnostic circuit configured to execute a self-test operation of the processing system in response to a diagnostic mode enable signal; and a reset circuit configured to perform a complex reset of the processing system by: generating a first reset of the processing system in response to a given event, wherein the processing system is configured to set the diagnostic mode enable signal in response to the first reset, thereby activating execution of the self-test operation; generating a second reset of the processing system once the self-test operation has been executed; wherein the one or more non-volatile memories comprise a first programmable memory area for storing a first updateable firmware image, a second programmable memory area for storing a second updateable firmware image and a third memory area for storing signature data; wherein the processing system is configured to execute the first firmware image or the second firmware image as a function of a firmware selection signal; wherein the processing system comprises a signature search circuit configured to generate the firmware selection signal as a function of the signature data; and wherein the signature search circuit is configured to read the signature data in response to the first reset and to, in response to the second reset, generate the firmware selection signal as a function of the signature data read in response to the first reset,” in claims 1 and 8, 
“A method of operating a processing system according claim 1, the method comprising: in response to a given event, generating a first reset of the processing system; in response to the first reset, reading the signature data; in response to the first reset, setting the diagnostic mode enable signal, thereby activating execution of the self-test operation; once the self-test operation has been executed, generating a second reset of the processing system; and in response to the second reset, generating the firmware selection signal as a function of the signature data read in response to the first reset,” in claim 7,
“generating a first reset of the processing system in response to a given event; generating a firmware selection signal as a function of signature data stored in a third memory area of the one or more non-volatile memories; reading the signature data in response to the first reset; setting a diagnostic mode enable signal in response to the first reset, thereby activating execution of a self-test operation; generating a second reset of the processing system once the self-test operation has been executed; regenerating the firmware selection signal as a function of the signature data read in response to the first reset and the second reset; and executing a first firmware image or a second firmware image as a function of the regenerated firmware selection signal, the first and second firmware images comprising a first updatable firmware image stored in a first programmable memory area of the one or more nonvolatile memories and a second updatable firmware image stored in a second programmable memory area of the one or more non-volatile memories,” in claim 16,
which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192